﻿
1.	It is our privilege to have as our President at this Assembly an eminent personality in the world of Latin American thought and politics, the Minister for Foreign Affairs of Colombia, Mr. Indalecio Lievano Aguirre. Ties of long-standing admiration and affection link me to him, as does the maternal surname we share—Aguirre—which evokes, in our common Basque stock, the virtues of steadfastness and industry of a people that has contributed so much to forging the destinies of Spain and the Latin American nations.
2.	While congratulating you most warmly on your election, Mr. President, I should also like to express our deep respect for your work as a historian, a thinker and a man in public life. As a genuinely liberal spirit you have succeeded in imbuing your entire life's work with that thoughtful depth which is so much a part of the tradition of our cultural and human heritage.
3.	Through you I greet a people that makes of the cult of language a rigorous and living expression of essential national qualities. Through you I pay homage to Colombia, a country that shares close and deep affinities with us, and which has successfully moulded its institutional and political life with respect for democratic principles.
4.	I should also like to take advantage of this opportunity to thank the, outgoing President, Mr. Mojsov, for the skilful and unswerving dedication with which he carried out his duties during a period which saw the greatest number of sessions in the history of the Assembly.
5.	I could not let this opportunity pass without paying a tribute once again to the Secretary-General, Mr. Kurt Waldheim, for the intensive work he is doing; a tireless traveller, a skilful diplomat and a persevering mediator, he is always ready to serve without flagging the cause of peace.
6.	We receive into this Assembly a new Member of the United Nations, Solomon Islands, which I wish to welcome most warmly. I also wish to express, on behalf of my Government, the desire to maintain cordial relations of friendship and collaboration between our two countries.
7.	Spain, which is a part of Europe and a neighbour of Africa and has a special bond with the peoples of Latin America through certain common forms of life and culture, is fully aware of the growing interdependence characteristic of the world today and of how its own peculiar identity takes shape within this universal framework; hence, our understanding of and solidarity with the aspirations and expectations of men and peoples of very diverse continents in their thirst for freedom, dignity and justice.
8.	We reaffirmed recently our will to join the European institutions, having become a member of the Council of Europe in November 1977 and having applied for membership in the European Communities with the full support of all the Spanish political forces. In so doing, my Government has made not an economic choice alone, but also, and above all, a political one, with a view to the attainment of a form of community life in freedom and justice. Spain is aware of what its presence can contribute to the Communities in the defence of the values of Christian humanism in the building up of a more complete and balanced Europe and in its dialogue and co-operation with the third world.
9.	Africa, by reason of its geographical proximity and as a result of a political decision, is one of the objectives of Spanish foreign policy to which we had not hitherto given the over-all attention it required. We Spaniards feel particular solidarity with the countries of that continent, which, having emerged from the decolonization process, is now undergoing development and modernization and is seeking to assimilate technology and knowledge, not as a passive import, but rather as the application of means that will permit the defence of their values and the strengthening of their identity. In a world at once manifold and one, like that of today, we consider that the enriching phenomenon of decolonization should be economic and cultural, and not merely political.
10.	Spain has clearly defined its Latin American policy as a priority issue in its foreign policy. Our efforts are directed towards the strengthening of a community spirit which will be wholly compatible with our integration into Europe and which we hope will crystallize into institutional schemes pragmatic enough to serve effectively the interests of our peoples and to facilitate the necessary dialogue, on a wider scale, between Europe and America.
11.	In short, we wish to project this historical legacy of the common experience of our past and the immense 
possibilities inherent in the obvious fact of the linguistic and cultural unity of Spanish America into a real phenomenon that will be effective and active in the world today. For this purpose, this common culture and past must be taken as the starting-point for a whole line of action, guided by the goals of steady, undiscriminating solidarity between our peoples and aimed at securing specific kinds of co-operation, at both the bilateral and the multilateral level, that will not only attempt to solve our most pressing socio-economic problems but also safeguard in our area, as a contribution to the design of a new international order, the supreme values of justice, freedom and peace.
12.	Spain, which is living through a decisive period in. its history as it consolidates its democracy and awaits the imminent adoption of its Constitution, also desires to exert a firm and realistic influence abroad. Nowadays, no people can avoid the key question, What is, and what should be, its share in seeking to secure peace, in building a more peaceful and just world and in constructing an international order suited to the demands of our historical era?
13.	The starting-point for our action in the world is the reaffirmation of the purposes and principles of the United Nations Charter and the determined undertaking to spare no effort to advance peace and international security through detente and disarmament, defend human rights, and close the gap between the developing and the industrialized countries.
14.	Our Organization has a grave responsibility in this matter. The United Nations cannot be reduced to being a mere forum for the discussion or assertion of principles, or a last resort in times of crisis or danger. Its universality and permanence require that it be a melting-pot in which a new international community can be moulded and in which solutions to present and future problems can be defined collectively and put into practice through co-operation. The United Nations is not just a useful institution for tackling present problems; it should also become a centre for long-term efforts designed to resolve the difficulties of a world that is facing challenges that make us ever more interdependent.
15.	The only ways to tackle this series of problems are those based on political and legal principles accepted by the international community as a whole. The Spanish Government believes that such principles are founded on dialogue and compromise; they exclude so-called solutions imposed by force; they confirm respect for human rights and call for the establishment of a new international economic order drawing its inspiration from equity, sovereign equality, interdependence and common interests, and co-operation. It was to put into practice these principles that our Organization was created. There is no valid alternative to this Organization, which, in a framework of suitable dynamic co-operation with the regional organizations, can and must become an instrument of peaceful change through negotiation, a source of security and an institution at the service of international co-operation.
16.	We are opposed to the use of violence from profound conviction, but we cannot simply indulge in rhetorical lamentations or mere exhortations to reach agreement. Tensions and conflicts have causes which must be identified and overcome by our acting upon them resolutely, and with the political will. We are convinced-and the recent historical experience of my country bears witness to this-that change is always possible by peaceful means, since all causes of tension and conflict can be settled politically.
17.	Thus, with regard to the Middle East, we are convinced that it is necessary to persevere with the efforts to overcome tension and to eliminate the threat of armed conflict once and for all. After the hopes raised by the visit to Jerusalem of the President of Egypt, Mr. Anwar El-Sadat, we followed with great interest the Camp David talks, which constitute an attempt to advance towards the solution of one of the most difficult issues in the present international situation.
18.	We believe that the only possible course is for the parties involved to try to reach a political agreement that will make possible the establishment of a just, lasting and general peace in the whole of the Middle East, within the framework of the resolutions of the United Nations and taking into account the legitimate national rights of the Palestinian people.
19.	As regards this geographical area, my Government looks, with the special interest and affection with which it views everything pertaining to the Arab nation, upon the dramatic situation in Lebanon, whose sovereignty, territorial integrity and independence must be respected within the framework of national conciliation.
20.	Spain is pleased by the dynamic role played by the Organization in another grave conflict of the present time, that of Namibia. An international administration and the active presence of the United Nations should make possible the self-determination of the people of Namibia and the maintenance of the integrity of the Territory. We regret the intransigent attitude of the South African Government, which could lead to a deterioration of the situation, with unforeseeable consequences.
21.	This is an ideal opportunity of ensuring, in accordance with the letter and the spirit of the resolutions of the Security Council-the latest one, resolution 435(1978), adopted on 29 September—a swift and peaceful transition towards the independence of a people whose swift liberation we fervently desire.
22.	The same means of peaceful transition should prevail in Rhodesia, where we consider it essential to put an end to a conflict that is endangering the peace and stability of the African continent. It is urgently necessary to ensure the independence of Zimbabwe on the basis of a majority Government, with the agreement of all the parties involved and in accordance with the indisputable democratic principle of "one man, one vote". 
23.	The Spanish Government is firmly opposed to any kind of racial discrimination wherever it may be found. Therefore we condemn and reject apartheid and the policy of territorial segregation, which, far from being a way of solving problems, is merely a stratagem for maintaining the unjust discrimination which apartheid involves, and which implies complete contempt for the indisputable postulate of absolute equality among men.
24.	There will be no end to this "crime against the conscience and dignity of mankind", as the General Assembly and the Security Council have described it, so long as South Africa imposes measures which exclude the majority of the population from the political life of the country. Such discriminatory policies progressively reduce the chances of achieving reconciliation and peaceful change, and justify the indignation and condemnation of the international community as a whole.
25.	While speaking of Africa, I should like to make a few comments on the question of Western Sahara, where a peaceful negotiated solution is also urgently needed.
26.	Spain, which is alien to any kind of axis, genuine or fictitious, real or imaginary, and wishes only to maintain close and cordial relations with all the peoples of the region, to which it is linked by so many cultural, historical and human ties, is watching the course of events with keen anxiety. That is why it has been advocating the establishment of a climate of conciliation and concord which will make it possible to deal with objectivity and realism and in a constructive spirit, with all the problems of the Maghreb, particularly the one which has arisen over the process of the decolonization of the Territory of the Sahara, respecting the right of the Saharan people to self-determination.
27.	Our hopes have been stirred as-we have seen the recent events in the area, and specifically the movement that began in Mauritania on 10 July, which seems to point the way to dialogue and negotiation. We are glad that the Organization of African Unity [OAU] has decided to set up an ad hoc committee entrusted with the consideration of all the data of the question [see A/331235, annex II, AHG/Res.92 (XV)]. We will support any initiative our Secretary-General may take within the framework of the relevant resolutions of the United Nations. We are willing to collaborate actively in every effort to work out formulas which will make possible the relaxation of tension and the achievement and consolidation of peace.
28.	All the peoples of the area must be allowed to make their human and cultural similarities and the. complementary nature of their geography and economies factors for economic and social development for their common and reciprocal benefit. In this way the entire region would become a centre of stability and peace. Obviously, such a peace will not be a lasting one if it is not satisfactory to all the parties concerned.
29.	The question of Cyprus is another source of instability which affects the equilibrium and security in an important strategic area of the eastern Mediterranean. We believe that our Organization should continue to support the efforts of the Secretary-General, encouraging inter-communal talks and, at the same time, ensuring that an atmosphere of relaxation of tension is maintained and that the principles of the Charter are respected. In this way, in the near future the Cypriot people may find a legal and political formula that will enable them to live together peacefully, ensure their independent unity and further their economic and cultural development.
30.	The demand for security is an especially acute and sensitive issue in the entire Mediterranean. That is why my Government presses the need for such security by means of an understanding among the coastal States and the creation of a system of regional co-operation. It fills us with concern that the patterns of global strategy are applied automatically to such a delicate and complex area. The international community must realize that it is necessary and in everyone's interest to contain and gradually reduce the military forces present in that sea, and to set up a complementary system among the coastal States that will make the presence of such forces unnecessary and enable them to be progressively reduced.
31.	We believe that the various sources of tension in the Mediterranean can and must be overcome by negotiation. We also believe that it is both necessary and urgent to increase co-operation among the coastal States so that their greater solidarity might become a factor of peace and stability in the region.
32.	This concern for security, together with the conviction that change is always possible through negotiation and peaceful means, is fully applicable to a historical and political anachronism, namely Gibraltar. As an imposed military base, Gibraltar is a danger to the security of Spain and its 36 million inhabitants, whom it exposes to risks they have never accepted; its status as a colony is a violation of our territorial integrity; as an anachronism, Gibraltar is also an obstacle to co-operation among peoples which, in the natural course of events, are called upon to attain mutual understanding.
33.	The United Nations has already established with clarity and precision a doctrine for the decolonization of the Rock, and has repeatedly emphasized the need for Spain and the United Kingdom to achieve a negotiated settlement which, in accordance with that doctrine, would put an end to this colonial situation. The United Kingdom Government must realize that it can no longer go on ignoring this duty to begin negotiations with Spain. For our part, we are convinced that there are formulas which, while restoring the territorial integrity of Spain, will at the same time give satisfaction to the United Kingdom and provide a due safeguard for the legitimate interests of the people of Gibraltar, by means of a comprehensive approach to the problem.
34.	We have seen recent evidence of how long-standing problems have been successfully channelled or resolved through imagination and political will, and we trust that the United Kingdom will become clearly aware that the present situation cannot continue.

35.	Security and co-operation are indeed the objectives of the next session of the Conference on Security and Co-operation in Europe, scheduled for 1980 in Madrid. Although the results obtained at the second session of that Conference, held in Belgrade in 1977, were by no means spectacular, my Government is of the opinion that they had one fundamental effect: they showed that compromise is possible and that the basic principles adopted in Helsinki are still fully valid.
36.	Now the important thing is to look to the future. The next session of the Conference must contribute to giving real shape to the hopes and expectations which undoubtedly exist concerning security and co-operation within Europe. Spain is determined to discharge its responsibilities as the host country, and will give the greatest attention to proper preparation for the Madrid session.
37.	Together with specific current problems, to some of which I have just referred, the world of today is also faced with more general issues which affect the international community as a whole and cast doubt upon the ability of our Organization to create the conditions for peace. 1 refer to problems such as the safeguarding and protection of human rights; the inequality between developed and developing countries; co-operation; and, finally, security and disarmament.
38.	I shall begin by speaking of human rights because this year we commemorate the thirtieth anniversary of one of the most important texts of all those which, on the domestic and international planes, are landmarks in man's struggle for liberty and justice: the Universal Declaration of Human Rights.
39.	In spite of the goals that the United Nations has already achieved in defining the obligations of States on human rights questions, we are still very far from meeting the expectations of 1948. This is undoubtedly serious, because in the last analysis the effectiveness of United Nations activities in this field can be measured only on the basis of the effectiveness of the safeguarding and exercise of human rights on a world-wide scale.
40.	We believe that disregard of and contempt for human rights leads to acts that outrage the conscience of mankind, and we condemn such practices wherever they occur, because we are against tyranny and oppression. Within the regional ambit of the Council of Europe and the world-wide framework of our Organization, Spain has undertaken—and will continue to do so in future—legal obligations that bear witness to our attitude on this issue, which is at once the baas and the ultimate aim of real peace.
41.	My Government is convinced that it is essential to endeavour, now and during the coming years, to improve and perfect the institutional machinery that will guarantee and supervise the exercise of human rights along the lines of the proposals before this Assembly. That is why we advocate a policy based on the following guidelines. First, the persistent violation of basic human rights, wherever it may occur, must be condemned and cannot be dismissed as a matter exclusively within the domestic jurisdiction of States. Secondly, the flagrant suppression of human rights, wherever it may arise, constitutes a threat to peace. Thirdly, existing inspection machinery must be improved in order to make it not only more effective, but also more objective and impartial, because this extremely grave question of human rights cannot be left to the mercy of selective criteria of a subjective nature.
42.	These three fundamental guidelines are the basis of our conviction that the principle of non-interference in the internal affairs of other States cannot be considered as a legal obstacle preventing serious breaches of basic human lights from being examined by the international community; the safeguarding of human rights is a matter which goes beyond the national, domestic sphere and takes its place in the setting of international affairs. At the same time, these guidelines are the reason for our decision to help secure the establishment of a more effective procedure for the protection of human rights; hence our support for the creation of the post of United Nations High Commissioner for Human Rights, and for the appointment and dispatch, when circumstances so require, of United Nations fact-finding missions.
43.	in this connexion, and continuing the trend already initiated with the ratification of the International Covenants on Economic, Social and Cultural Rights and on Civil and Political Rights, I wish to announce that my Government intends to recognize the jurisdiction of the Human Rights Committee in accordance with article 41 of the latter Covenant and to accept its Optional Protocol [see resolution 2200 A (XXI), annex]. That will be Spain's contribution to ensuring that the United Nations machinery for the safeguarding and supervision of human rights can effectively accomplish the aims for which it was established.
44.	While speaking on this essential issue I can hardly omit a reference to one of the most odious and brutal breaches of human rights: terrorism. This is the latest and most repugnant form of violence, which constitutes an assault on the right to security and life. Terrorism is a threat to all, because its action is characterized by the refusal to recognize the existence of innocent people. For this reason the terrorist must find neither justification nor sanctuary.
45.	Our Organization must face this challenge by establishing the bases for an international agreement enabling this scourge of our time to be legally classified and effectively combated.
46.	We consider that poverty, hunger and squalor are equally grievous assaults on human rights, and we firmly believe that this concept cannot continue to be limited to its traditional proportions, but that it must rather take within its compass the new horizons of human rights. Human rights, which include economic, social and cultural rights as well as civil and political rights, are interdependent and inseparable. It is not possible to conceive of peace, justice and equity without the guarantee that respect for such rights offers against arbitrariness and all kinds of oppression.
47.	The inequality between developed countries and developing countries is one of the most serious problems facing the international community. Here, too, the time has come to move from words to action, with a view to creating an order which will be the expression of greater international justice and solidarity and in which the right to growth and change, -to development, will be understood as a fundamental human right.
48.	We are in urgent need of practices of international solidarity, for it is not enough to bring about apparent solutions which, based as they are more on self-interest than on any sense of solidarity, may perhaps benefit some countries, but do not eliminate the deepest causes of poverty and squalor. No kind of international action can replace, by itself, national policies aimed at combating under-development. But the full and harmonious development of all peoples is a responsibility incumbent upon the international community. That is why we think that to get rid of the basic causes of poverty and inequality, to endow economic growth with a new direction and a new significance, in short, to lay the foundations for greater international justice, are practical goals within the reach of our Organization.
49.	Any assessment of the factors which today bear upon the world economy is to be approached from the viewpoint of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], since the economic progress and the political stability of both industrialized and developing countries depend on its success or failure. We have been seeking solutions for too long; we have come a long way and we have gradually, become aware of the pressing need for interdependence, and of the importance of the idea of a common interest between developed and developing countries.
50.	It is true that there is encouraging evidence of the ability of our Organization to restructure the economic and social sectors of the United Nations system. But there are also reasons for anxiety, and in this connexion we are concerned at the lack of progress at the recent meeting of the so-called Committee of the Whole, or the Committee Established under General Assembly Resolution 32/174, because the North-South dialogue does not affect one country or group of countries, it affects us all.
51.	The seventh session of the Third United Nations Conference on the Law of the Sea, whose debates have just concluded, should make us think about how to bring about a global agreement on not only a desirable but a necessary universal maritime code, which is the ambitious goal of the Conference. The legitimate interests of all countries must be reflected there in balanced solutions which contribute to the new international economic order which we want to create. The necessary consensus can be achieved only if there are formulas which are sufficiently harmonious to make them generally acceptable.
52.	Among the matters to which we ascribe most importance is access to the living resources of the exclusive economic zones of other States by customary fishermen. It is necessary to recognize and protect interests worthy of respect in human communities which have made of fishing their traditional livelihood, and the legal and moral justification for that cannot be ignored.
53.	In connexion with living resources and so many other matters, we need an order based on co-operation. That is the only valid way to express the reality of our interdependence. In this connexion, Spain is carrying out a reappraisal of its policy of co-operation, in order to channel it in a more co-ordinated and effective way towards those countries and regions to which we are bound by special geographical or cultural ties.
54.	Aware of our limitations and possibilities, but aware also of our responsibilities, we are prepared to carry out an active policy of co-operation with those countries as an expression of our desire to establish and consolidate networks of solidarity, interdependence and mutual benefit.
55.	The quest for a peace linked to human rights, development and co-operation also depends on the organization of international security and disarmament,
56.	We live in an insecure world, which has hardly become aware, or has not wished to become aware, of the requirements for security, and thus it is a world of conflict. The quantitative and qualitative arms race has disastrous economic and social effects in such diverse areas as education, public health, nutrition, the environment and human resources.
57.	Millions of human beings are unable to understand the reason for this absurd situation, and for the scandalous extravagance that the arms race involves.
58.	At a historical time when the State is too small to face the great challenges of our era—which are problems with world-wide causes and dimensions—our Organization still does not satisfactorily meet the needs of security. We tend to react rather than to foresee, to concern ourselves with the effects of a crisis rather than to ward it off, and this is the reason why our conflicts often seem insoluble. We have not adapted our Organization to a world different from that of 1945, and also different from that of the cold war, and we have not explored all the possibilities that the Charter of the United Nations has to offer with regard to machinery for the peaceful settlement of situations likely to degenerate into conflict, or the peaceful settlement of disputes or questions of collective security.
59.	The organization of international security is closely connected with the control of arms and disarmament. Last June, during the general debate at the tenth special session of the Assembly,  I recalled that the Spanish Government included the question of disarmament among the fundamental objectives of its foreign policy.
60.	In the recently adopted Final Document of the Tenth Special Session [resolution S-10/2J, there is to be found the source of a closer collaboration among all the members of the international community. It is a positive fact that the results obtained by the General Assembly should have been achieved through a consensus, and that means that on an issue of the greatest significance for the cause of peace we have entered a new stage in which all of us will be able to obtain a hearing.
61.	Finally, after this rapid analysis of some of the general and specific problems of our world of today, I wish to express our whole-hearted agreement with the observations of the Secretary-General in his annual report on the work (if the Organization, where he points out:
"The work of the United Nations runs on two main and parallel lines. One is an attempt to deal, through international co-operation, with the immense actual problems of a world in a state of fundamental change and development. [The other is] that of gradually replacing... tensions and conflict with [political solutions reached through negotiation and agreement] and the spirit of solidarity of a world order based on a sense of community." [See A/33/1/, sect. XII.]
62.	Co-operation and negotiation for peaceful change are two of the most important functions of our Organization. For these functions to be performed, the United Nations does not need words, but the firm political support of Member States and practical means. In an imperfect world, the United Nations offers the best approach and the best channel for the solution of the vital problems upon which the well-being of the international community and peace depend.
63.	Today more than ever, on account of the gravity and complexity of the problems that beset the world, the United Nations is a necessity. It represents the hope of millions of human beings for a more just world, one freer and less imperfect, and thus it is the United Nations that must guide our steps in dealing with situations which must find the way to a solution through a peaceful process of change, by means of negotiation and co-operation between equals.
64.	Such a process of peaceful change is the means that has made it possible-and may I recall this here with an emotion not untouched by pride—that we in the Kingdom of Spain, through the free and responsible decision of Spaniards, should be living together under a system of political pluralism and freedom; for we are convinced that it is in freedom, justice and respect for human rights that the basis of concord and peace lie.













